COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION



Case number: 01-10-01123-CV

Style: Oncor Electric Delivery Co., LLC, Appellant v. Marco Murillo, Appellee

Date motion filed:     April 2, 2014

Party filing motion:   Appellant

A majority of the Court having voted in favor of reconsidering this appeal en banc, it is ordered
that the motion for en banc reconsideration is granted. The panel and dissenting opinions are
withdrawn. The cause shall be submitted to the en banc Court without oral argument.



Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale,
and Huddle.

Justices Keyes and Sharp dissenting.

Justice Brown not participating.




Date: June 5, 2014.